Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 21 - 40 are pending.  
Claims 21, 27, 34 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein a compliance management system to assign a policy set for one or more resources hosted by a cloud provider, wherein the policy set comprises a plurality of policy definitions, and wherein the one or more resources use access data subject to the defined policy definitions, and wherein performing an evaluation of compliance of the resources with respect to the policy definitions of the policy set, and wherein based on the evaluation, determining that at least one of the resources fails to comply with a policy set of one of the policy definitions, and wherein performing automated remediation tasks associated with the resources that fail to comply with the policy definitions, in addition to the other limitations in the specific manner as recited in claims 21 - 40.  
  
Claims 22 - 26 are allowed due to allowed base claim 21.  
Claims 28 - 33 are allowed due to allowed base claim 27.  
Claims 35 - 40 are allowed due to allowed base claim 34.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                9-16-2021Primary Examiner, Art Unit 2443